                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                         8:07CR288

        vs.
                                                              ORDER ON APPEARANCE FOR
EDWARD J. O'NEILL,                                          SUPERVISED RELEASE VIOLATION

                        Defendant.


       The defendant appeared before the Court on July 12, 2019 regarding the Petition for Offender
Under Supervision [68]. David Stickman represented the defendant. Susan Lehr represented the
government.
       The preliminary hearing was held. The court finds probable cause to believe the defendant
has violated one or more conditions of supervised release as alleged in the petition and the defendant
should be held to answer for a final dispositional hearing. Fed. R. Crim. P. 32.1(b)(1)(C). The
defendant shall appear personally for a final dispositional hearing before Senior U.S. District Judge
Laurie Smith Camp in Courtroom No. 2, Roman L. Hruska U.S. Courthouse, 111 South 18th Plaza,
Omaha, Nebraska, at 11:30 a.m. on September 5, 2019. Fed. R. Crim. P. 32.1(b)(1)(C).
       The detention hearing was held. The court finds that the defendant failed to meet his burden
to establish by clear and convincing evidence that he will not pose a danger to any other person or to
the community. Fed. R. Crim. P. 32.1(a)(6); 18 U.S.C. § 3143(a)(1). The government’s motion for
detention is granted as to danger and the defendant shall be detained until further order of the Court.
       The defendant shall be committed to the custody of the Attorney General or designated
representative for confinement in a correctional facility and shall be afforded a reasonable opportunity
for private consultation with defense counsel. Upon order of a United States court or upon request of
an attorney for the government, the person in charge of the corrections facility shall deliver the
defendant to the United States Marshal for an appearance in connection with a court proceeding.
       IT IS SO ORDERED.


       Dated this 12th day of July, 2019.

                                                       BY THE COURT:

                                                       s/ Susan M. Bazis
                                                       United States Magistrate Judge
